              19-10747-shl                 Doc 313          Filed 02/03/20             Entered 02/03/20 17:45:08                               Main Document
                                                                                      Pg 1 of 7

 Fill in this information to identify your case:

 Debtor 1                     Jeffrey Lew Liddle
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number            19-10747
 (if known)                                                                                                                                         Check if this is an
                                                                                                                                                    amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                                                                                                                   12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                   Unsecured claim

 1                                                                   What is the nature of the claim?              landlord-guarantee              $ $456,223.09
              800 Third Avenue Assoc LLC
              10 East 40th Street, 46th Fl                           As of the date you file, the claim is: Check all that apply
              New York, NY 10016                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
              c/o Jeffrey Klarsfeld, Esq.                                   No
              Contact                                                       Yes. Total claim (secured and unsecured)                  $
              (212) 726-4423                                                       Value of security:                                -$
              Contact phone                                                        Unsecured claim                                    $


 2                                                                   What is the nature of the claim?              equal pay discrim.              $ $32,000,000.00
                                                                                                                   lawsuit
              Andrea M. Paparella
              150 West 28th St., Suite 1603                          As of the date you file, the claim is: Check all that apply
              New York, NY 10001                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
              Steven M. Warshawsky                                          No
              Contact                                                       Yes. Total claim (secured and unsecured)                   $

              (212) 601-1980                                                        Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $



B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                              Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           19-10747-shl                Doc 313              Filed 02/03/20             Entered 02/03/20 17:45:08                               Main Document
                                                                                      Pg 2 of 7

 Debtor 1          Jeffrey Lew Liddle                                                               Case number (if known)            19-10747


 3                                                                   What is the nature of the claim?              personal loan                   $ $100,000.00
            Anthony Losquadro
            4986 SouthEast Inkwood Way                               As of the date you file, the claim is: Check all that apply
            Hobe Sound, FL 33455                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Anthony Losquadro                                               No
            Contact                                                         Yes. Total claim (secured and unsecured)                   $

            (631) 921-2682                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              legal fees                      $ $83,269.58
            Blank Rome
            130 North 18th Street                                    As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19103                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Lisa McLeod                                                     No
            Contact                                                         Yes. Total claim (secured and unsecured)                   $

            (215) 988-3084                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              personal loan                   $ $12,000.00
            Bret Losquadro
            19 The Green                                             As of the date you file, the claim is: Check all that apply
            South Shore Auto Works                                           Contingent
                                                                             Unliquidated
            Shirley, NY 11967
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Bret Losquadro                                                  No
            Contact                                                         Yes. Total claim (secured and unsecured)                  $
            (631) 281-0572                                                         Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


 6                                                                   What is the nature of the claim?              credit card balance             $ $67,070.00
            Citicard Mastercard
            6716 Grade Lane, Bldg. 9                                 As of the date you file, the claim is: Check all that apply
            Suite 910                                                        Contingent
                                                                             Unliquidated
            Louisville, KY 40213
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Customer Service                                                No
            Contact                                                         Yes. Total claim (secured and unsecured)                   $

            (888) 766-2484                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           19-10747-shl                Doc 313              Filed 02/03/20             Entered 02/03/20 17:45:08                               Main Document
                                                                                      Pg 3 of 7

 Debtor 1          Jeffrey Lew Liddle                                                               Case number (if known)            19-10747



 7                                                                   What is the nature of the claim?              guarantor-lease                 $ $197,310.50
                                                                                                                   charge
            DeLage Landen Fin'l Services I
            80 Fifth Avenue, Ste 1401                                As of the date you file, the claim is: Check all that apply
            New York, NY 10011                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Bryan E. Wolkind, Esq.                                          No
            Contact                                                         Yes. Total claim (secured and unsecured)                  $
            (212) 691-2313                                                         Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


 8                                                                   What is the nature of the claim?              legal fees                      $ $10,000.00
            Diane Nardone
            11 Fifth Avenue                                          As of the date you file, the claim is: Check all that apply
            New York, NY 10003                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Diane Nardone                                                   No
            Contact                                                         Yes. Total claim (secured and unsecured)                   $

            (917) 318-7739                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              construction services           $ $6,980.79
            DiSalvo Contracting Co., Inc.
            4214 Third Avenue                                        As of the date you file, the claim is: Check all that apply
            Brooklyn, NY 11232                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            John Lentini                                                    No
            Contact                                                         Yes. Total claim (secured and unsecured)                  $
            (718) 832-9400                                                         Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


 10                                                                  What is the nature of the claim?              credit card balance             $ $18,860.69
            Discover Platinum Card
            PO Box 6103                                              As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Lisa Garbrandt                                                  No
            Contact                                                         Yes. Total claim (secured and unsecured)                  $
            (800) 347-5516                                                         Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           19-10747-shl                Doc 313              Filed 02/03/20             Entered 02/03/20 17:45:08                               Main Document
                                                                                      Pg 4 of 7

 Debtor 1          Jeffrey Lew Liddle                                                               Case number (if known)            19-10747



 11                                                                  What is the nature of the claim?              personal loan                   $ $40,000.00
            Dr. Areta Podhororecki
            /Zen Chernyk                                             As of the date you file, the claim is: Check all that apply
            44 St. Marks Place                                               Contingent
                                                                             Unliquidated
            New York, NY 10003
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Dr. Areta Podhororecki
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (212) 529-5966                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              legal malpractice suit          $ $2,000,000.00
            Effat S. Emamian
            233 Broadway, Suite 2702                                 As of the date you file, the claim is: Check all that apply
            c/o Andrew Lavoott Bluestone                                     Contingent
                                                                             Unliquidated
            New York, NY 10279
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Andrew Lavoot Bluestone
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (212) 791-5600                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?              legal fees                      $ $138,948.42
            Eisner, P.C.
            152 West 57th St., 48th Floor                            As of the date you file, the claim is: Check all that apply
            New York, NY 10019                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Michael Eisner
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (646) 876-2600                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           19-10747-shl                Doc 313              Filed 02/03/20             Entered 02/03/20 17:45:08                               Main Document
                                                                                      Pg 5 of 7

 Debtor 1          Jeffrey Lew Liddle                                                               Case number (if known)            19-10747

 14                                                                  What is the nature of the claim?              Legal fees                      $ $208,730.59
            Kasowitz Benson Torres LLP
            1633 Broadway                                            As of the date you file, the claim is: Check all that apply
            New York, NY 10019                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Joshua Siegel, Esq.
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (212) 506-1700                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?              jewelry services                $ $19,044.38
            Kramer Brothers
            580 5th Avenue, #821                                     As of the date you file, the claim is: Check all that apply
            New York, NY 10036                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Kenneth Burg
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (212) 869-5000                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?              wine storage                    $ $6,851.92
            Long Island Wine Transporters
            & Storage                                                As of the date you file, the claim is: Check all that apply
            PO Box 70                                                        Contingent
                                                                             Unliquidated
            East Moriches, NY 11940
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Rinaldo Barbarich
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (516) 807-5011                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           19-10747-shl                Doc 313              Filed 02/03/20             Entered 02/03/20 17:45:08                               Main Document
                                                                                      Pg 6 of 7

 Debtor 1          Jeffrey Lew Liddle                                                               Case number (if known)            19-10747

 17                                                                  What is the nature of the claim?              Legal Malpractice suit          $ $3,135,991.44
            Michael Barr c/o
            Garvey Schubert Barer                                    As of the date you file, the claim is: Check all that apply
            100 Wall St. 20th Floor                                          Contingent
                                                                             Unliquidated
            New York, NY 10005
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Alan A. Heller, Esq.
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (212) 965-4526                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?              personal loan                   $ $22,000.00
            Quintus Von Bonin
            11 Foster Lane                                           As of the date you file, the claim is: Check all that apply
            Westhampton Beach, NY 11978                                      Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Quintus Von Bonin
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (917) 913-2730                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?              personal loan                   $ $26,500.00
            Richard Kates & Carina Rao
            47 Mercer Street, 5th Floor                              As of the date you file, the claim is: Check all that apply
            New York, NY 10013                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
            Richard Kates
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $

            (917) 767-9334                                                          Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
19-10747-shl   Doc 313   Filed 02/03/20    Entered 02/03/20 17:45:08   Main Document
                                          Pg 7 of 7
